Alexander, J.
(concurring) — I agree with the result reached by the majority. I write this concurrence simply to underscore what I believe is the importance of the stipulation entered into by the parties. The critical issue in this case, which was correctly identified by the Court of Appeals, is "whether Mrs. Ross 'owned’ the Eagle within the meaning of the policy.” Ross v. State Farm Mut. Auto. Ins. Co., 82 Wn. App. 787, 796, 919 P.2d 1268 (1996). That issue is important because if Betty L. Ross owned the *525Eagle, it was not a temporary substitute car under the liability portion of the policy and no Underinsured Motorist coverage would be available to Mrs. Ross under the policy.
Resolution of that issue is controlled by the stipulation of the parties to the effect that Mrs. Ross owned the Eagle. Stipulation of Facts, Clerk’s Papers at 15. In the light of that stipulation, the Court of Appeals’ conclusion that Mrs. Ross did not own the Eagle is inexplicable. It is also error because, absent a reason to not hold the parties to their stipulation, it should be binding on them and the court. See Reilly v. State, 18 Wn. App. 245, 253, 566 P.2d 1283 (1977).
Even if a conclusion that Mrs. Ross did not own the car was justified, notwithstanding the stipulation, coverage would still be excluded if the Eagle were available for her regular use. Again, Mrs. Ross stipulated that the vehicle was available for her regular use. The exclusion, therefore, applies. In short, there is no coverage and the Court of Appeals should be reversed.
Madsen, J., concurs with Alexander, J.